Citation Nr: 9901808	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-29 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
surgical repair of a deviated nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
October 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  In a decision dated in July 1994, the Board denied 
service connection for a nasal disorder. 

2.  A motion for reconsideration of the July 1994 decision 
was denied by the Board in January 1995.

3.  Evidence added to the record since the July 1994 Board 
decision is not merely cumulative of evidence of record in 
July 1994 and is sufficiently relevant and probative, when 
viewed in conjunction with the evidence previously of record, 
as to be so significant that it must be considered to fairly 
decide the merits of the claim for service connection for 
residuals of surgical repair of a deviated nasal septum. 


CONCLUSION OF LAW

The July 1994 Board decision, which denied the veterans 
claim for service connection for a nasal disorder, is final; 
evidence added to the record since that final decision is new 
and material and the claim, therefore, is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that at the veterans 
August 1998 personal hearing before the undersigned Member of 
the Board, it was noted that the veterans VA Form 9 received 
at the RO on June 25, 1996, was not timely filed.  If, as 
provided in 38 C.F.R. § 20.302(b) (1998), the date of the 
supplemental statement of the case itself were used as the 
date from which the deadline for filing the substantive 
appeal was to be measured, the due date would be measured 
from April 19, 1996.  The alternate one-year time limit 
measured from the date of mailing of the May 1995 RO decision 
having expired in May 1996, the veteran's substantive appeal 
was due at the RO on or before June 17, 1996. (See 38 C.F.R. 
§§ 20.302, 20.305(a) (1998) for time computation rules.)  
Review of the claims file reveals that the veterans VA Form 
9 was not received at the RO until June 25, 1996.  Applying 
the applicable regulation for computation of the time limit 
for filing written documents, the earliest that receipt of 
the veterans VA Form 9 could be presumed is June 18, 1996.  
38 C.F.R. § 20.305 (1998).  Thus, the veterans VA Form 9 was 
not timely filed, albeit by one day.

However, in light of the receipt of the service medical 
records from Walter Reed Army Hospital, previously thought 
lost, and in light of 38 C.F.R. § 3.156(c), the Board chooses 
to exercise its discretion not to close the veterans claim 
due to his failure to file a timely substantive appeal.  
Rowell v. Principi, 4 Vet.App. 9, 17 (1993).  Accordingly, 
the Board deems that it has jurisdiction over the claim and 
now will proceed to address the finality issue on appeal.

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same facts 
may not be considered.  38 U.S.C.A. § 7104(b) (West 1991).  
The exception to section 7104 provides that when new and 
material evidence is presented and secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  The United States Court of Appeals for 
Veterans Claims (Court) has articulated a two-step process 
which must be followed in disposing of attempts to reopen a 
previously denied claim.  First, the Board must determine 
whether the evidence added to the record is new and material.  
Second, if the claimant has produced new and material 
evidence, the case is reopened and the Board must evaluate 
the merits of the claim in light of all the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

In a July 1994 decision, the Board denied the veterans claim 
for service connection for a nasal disorder.  The veteran was 
notified of the results of that decision at his latest 
address of record and he was apprised of his appellate 
rights.  That decision was not appealed and is final.  38 
U.S.C.A. § 7104.

Pertinent evidence of record at the time of the July 1994 
Board decision included multiple written statements authored 
by the veteran, a report from an April 1991 VA ENT 
examination of the veteran, copies of inservice photographs 
of the veteran, the transcript from the veterans October 
1991 personal hearing, private medical reports from the 
Methodist Hospital of Kentucky and an otolaryngologist, a 
copy of a service administrative record showing that the 
veteran was transferred from his duty station to Walter Reed 
Army Hospital in Washington, DC, in July 1959, and the 
transcript from the veterans May 1993 personal hearing 
before a Member of the Board.  No service medical records 
were associated with the claims file at the time of the July 
1994 Board decision.  The private medical reports showed that 
the veteran was seen for left maxillary sinusitis in May 1983 
and operated upon for bilateral severe intranasal polyposis 
in September 1983.

Since the July 1994 Board decision, pertinent evidence added 
to the record includes original photographs of the veteran, 
statements from the veterans acquaintances, the transcripts 
from his November 1997 personal hearing at the RO and his 
August 1998 personal hearing before the undersigned Member of 
the Board, and, most significantly, previously misplaced 
service medical records from the Walter Reed Army Hospital in 
Washington, DC.

Those newly added service medical records show that the 
veteran was hospitalized for twelve days in order to undergo 
nasal surgery.  The operative report states that the surgery 
was being performed for a life-long right-sided nasal 
obstruction.  The preoperative diagnosis was deflection of 
the septum.  A submucous resection and septectomy were 
performed on July 14, 1959, and the veteran was returned to 
active duty eight days later.

The specified basis for the July 1994 Board denial was that 
the veteran had failed to submit competent evidence of a 
current nasal disability which was due to a disease or injury 
occurring related to service.  The Board, therefore, deemed 
the claim for service connection for a nasal disorder to be 
not well grounded. 

The newly submitted service medical records from Walter Reed 
are clearly new with respect to reopening the claim in 
question, as no service medical records had previously been 
associated with the claims file, and, in fact, the RO had 
attempted to obtain these very inservice hospitalization 
records on multiple occasions since the veteran first filed 
for benefits in 1990. 

These newly submitted service medical records bear directly 
upon the dispositive issues in this case, namely whether the 
veteran incurred nasal disability due to inservice surgery 
and whether any current manifestations of nasal disability 
can be linked to the 1959 surgical procedure.  Therefore, the 
newly submitted evidence is so significant, when considered 
by itself or in connection with evidence previously of 
record, that it must be considered in order to fairly decide 
the merits of the claim.  Accordingly, the Board is of the 
opinion that the new service medical records are new and 
material and that the claim for service connection for 
residuals of surgical repair of a deviated nasal septum 
should be reopened. 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a); See Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 
16, 1998).


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim for service connection for residuals of 
surgical repair of a deviated nasal septum is granted.




REMAND

Having determined that the veterans claim for service 
connection for residuals of surgical repair of a deviated 
nasal septum is reopened, the merits of the claim must now be 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App.140, 146 (1991).  Before that 
issue can be decided, however, the Board is of the opinion 
that further development is in order.

Since first filing a claim for benefits in October 1990, the 
veteran has argued that as a result of his inservice surgery 
he has suffered nasal deformity and loss of a sense of smell.  
The veteran maintains that he lost his sense of smell 
following September 1983 nasal surgery, however, he is of the 
opinion that this post-service nasal surgery was 
etiologically related to his 1959 inservice surgery.  The 
Board is of the opinion that further medical evaluation and 
opinion concerning the current nature of the veterans 
residuals of nasal surgery would be helpful in further 
adjudication of the claim.  Such opinion should address 
whether any current nasal disability constitutes a residual 
of the 1959 inservice surgery versus 1983 post-service 
surgery, in light of the newly added reports from Walter Reed 
Army Hospital.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
who have treated him since separation 
from service for residuals of surgical 
repair of a deviated nasal septum.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any pertinent clinical records which 
have not been previously secured.

2.  Then, the RO should arrange for VA 
examination of the veteran by an 
otolaryngologist to determine the nature 
and extent of his residuals of surgical 
repair of a deviated nasal septum.  All 
indicated studies, including diagnostic 
imaging, should be performed and all 
findings should be set forth in detail 
and typewritten.  The claims file and a 
copy of this REMAND must be made 
available to the examiner prior to the 
requested examination.  In this case, it 
is essential that the examiner review the 
veterans claims file, especially all 
July 1959 hospitalization records from 
Walter Reed Army Hospital and the 
September 1983 hospitalization record 
from Methodist Hospital of Kentucky 
describing surgery for bilateral severe 
intranasal polyposis, with a view to 
addressing the following issues.  The 
examiner should initially document the 
veterans current nasal disabilities, if 
any, including any residuals of the 1959 
nasal surgery for a deviated septum.  The 
examiner is also requested to provide an 
opinion as to whether it is at least as 
likely as not that any current nasal 
disabilities, including any nasal 
deformity or loss of a sense of smell, 
are etiologically related to the 
veterans July 1959 inservice surgery for 
a deviated nasal septum versus the 
September 1983 post-service surgery.  
Rationale for any opinion expressed 
should be fully explained.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

3.  The RO should review the examination 
report resulting from the above-
requested development and assess 
compliance with the above instructions.  
If the RO determines that the 
examination report does not adequately 
address the instructions contained in 
this REMAND, the report should be 
returned to the examiners for corrective 
action.

4.  After undertaking any further 
indicated development, the RO should 
readjudicate the issue of entitlement to 
service connection for residuals of 
nasal surgery for a deviated septum on a 
de novo basis.

5.  If the claim for service connection 
for surgical repair of a deviated nasal 
septum is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
the veteran and his representative should 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to United States Court of 
Appeals for Veterans Claims within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
